Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on August 14th, 2020 and November 2nd, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryoji (JP 2015125430, as evidenced by the machine translation).
Regarding claim 1, Ryoji discloses an optical element driving mechanism (Figs. 1, 2(a), 2(b)), comprising: 
a fixed portion (2B); 

a first driving assembly at least partially disposed on the fixed portion (4), driving the optical element to move in a first direction ([0009], “the driving means 4 slides the light shielding blade 3 linearly along one axial direction”); and 
a positioning assembly disposed on the fixed portion or the movable portion (6B), wherein the positioning assembly limits the movable portion to a first terminal position or a second terminal position relative to the fixed portion (as shown in Figs. 2(a) and 2(b)).
Regarding claim 2, Ryoji further discloses wherein the fixed portion comprises: 
a cap (6); and 
a base connected to the cap (2); 
wherein the movable portion, the first driving assembly, and the positioning assembly are located between the cap and the base (as shown in Fig. 1).
Regarding claim 6, Ryoji further discloses wherein the movable portion comprises a sliding part (5D), and the fixed portion comprises a rail corresponding to the sliding part (2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Ladwig (US 2016/0258425).
Regarding Claim 3, Ryoji discloses as is set forth in claim 2 rejection above but does not specifically disclose wherein the cap is made of metal, the cap is electrically connected to the positioning assembly, and the cap has a surface and an insulated component disposed on the surface.
However Ladwig, in the same field of endeavor, teaches wherein a cap (16) is made of metal ([0045], “Base layers 16 and/or 68 are stainless steel in embodiments”), the cap is electrically connected to the positioning assembly ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”), and the cap has a surface and an insulated component disposed on the surface ([0040], “A layer of dielectric 20 is located between the conductive traces 18 and the base layer 16 to electrically insulate the traces”).


Regarding claim 4, Ryoji discloses as is set forth in claim 2 rejection above but does not specifically disclose further comprising a metal wire embedded within the cap, wherein the metal wire is electrically connected to the positioning assembly.
However Ladwig, in the same field of endeavor, teaches further comprising a metal wire embedded within the cap ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”), wherein the metal wire is electrically connected to the positioning assembly ([0039], “wires 15 extend between the support member 12 and the moving member 14, and can be electrically actuated to move and control the position of the moving member”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the further comprising a metal wire embedded within the cap, wherein the metal wire is electrically connected to the positioning assembly as taught by Ladwig for the purpose of providing a reliable driving mechanism.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Bang (KR 20100088444, as evidenced by the machine translation).
Regarding claim 5, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the fixed portion further comprises: a first stopper structure located on a side of the fixed portion closer to the positioning assembly; and a second stopper structure located on a side of the fixed portion further away from the positioning assembly; wherein when the movable portion comes into contact with the first stopper structure, the movable portion is located in the first terminal position relative to the fixed portion; and when the movable portion comes into contact with the second stopper structure, the movable portion is located in the second terminal position relative to the fixed portion.
However Bang, in the same field of endeavor, teaches wherein a fixed portion (Fig. 3, 110) further comprises: a first stopper structure (182) located on a side of the fixed portion (182 located near torsion spring 150) closer to a positioning assembly (150); and a second stopper structure (172) located on a side of the fixed portion (182 located further from torsion spring 150) further away from the positioning assembly (150); wherein when the movable portion comes into contact with the first stopper structure (as shown in Fig. 3, 181 in contact with 182), the movable portion is located in the first terminal position relative to the fixed portion (Fig. 3 demonstrates the first terminal position); and when the movable portion comes into contact with the second stopper structure (as shown in Fig. 5, 171 in contact with 172), the movable portion is located in the second terminal position relative to the fixed portion (Fig. 5 demonstrates the second terminal position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the fixed portion further comprises: a first stopper structure located on a side of the fixed . 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Lim (US 2018/0069995).
Regarding claim 7, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the first driving assembly comprises: a first driving coil disposed on the fixed portion; a positioning pin located in the first driving coil; and a first driving magnet connected to the movable portion, moving relative to the first driving coil in the first direction.
However Lim, in the same field of endeavor, teaches wherein a first driving assembly (Fig. 14, 1175) comprises: a first driving coil (1175c) disposed on the fixed portion (1165); a positioning pin located in the first driving coil (1175d); and a first driving magnet (1171) connected to a movable portion (1157), moving relative to the first driving coil in the first direction ([0008], “rotates … in a first direction”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the first driving assembly comprises: a first driving coil disposed on the fixed portion; a positioning pin located in the first driving coil; and a first driving magnet connected to the 
Regarding claim 8, Ryoji in view of Lim teaches as is set forth in claim 7 rejection and Ryoji further discloses wherein a range of motion (as is shown by the length of 6B) of the first driving magnet (42) is greater than a length of the first driving coil (45, length of 6B is greater than length of coil 45).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Minamisawa (US 2018/0284569).
Regarding claim 9, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising an adhesive component, wherein the movable portion further comprises a holder with a through slot extending to the first driving assembly, the adhesive component is located between the through slot and the first driving assembly, and the holder is integrated with the first driving assembly by the adhesive component.
However Minamisawa, in the same field of endeavor, teaches further comprising an adhesive component ([0045], “an adhesive agent”), wherein the movable portion further comprises a holder (Fig. 5, 72) with a through slot (72c) extending to the first driving assembly (16, [0036], “magnetic driving mechanism … provided with … rolling driving magnet 16”), the adhesive component is located between a through slot (72c) and the first driving assembly (16), and the holder is integrated with the first driving assembly by the adhesive component ([0045], “an adhesive agent is applied to a portion which the rolling drive magnet 16 abuts against, and the rolling drive magnet 16 is fixed to the yoke 72 as well”).

Regarding claim 10, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the holder has a protrusion and the optical element has a hole, wherein the protrusion passes through the hole to connect the holder to the optical element.
However Minamisawa, in the same field of endeavor, teaches wherein a holder (Fig. 5, 71) has a protrusion (73) and the optical element has a hole (25a), wherein the protrusion passes through the hole to connect the holder to the optical element (as shown in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the holder has a protrusion and the optical element has a hole, wherein the protrusion passes through the hole to connect the holder to the optical element as taught by Minamisawa for the purpose of precisely controlling the motion of the movable portion. 
Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Xing (WO 2016123927, as evidenced by the machine translation).
Regarding claim 11, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the positioning assembly comprises: a positioning element corresponding to the movable portion; and a second driving assembly driving the positioning element to move relative to the fixed portion in a second direction perpendicular to the first direction.
However Xing, in the same field of endeavor, teaches wherein a positioning assembly (Fig. 9) comprises: a positioning element corresponding to the movable portion (906); and a second driving assembly driving the positioning element (907) to move relative to the fixed portion in a second direction perpendicular to a first direction (as shown in Fig. 9, Page 13, line 3, “rotation and locking mechanism”, examiner interprets the rotation (first direction) to be perpendicular to the direction of the positioning element (second direction)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the positioning assembly comprises: a positioning element corresponding to the movable portion; and a second driving assembly driving the positioning element to move relative to the fixed portion in a second direction perpendicular to the first direction as taught by Xing, for the purpose of preventing the movement of movable portion. 
Regarding claim 12, Ryoji discloses as is set forth in claim 11 rejection above but does not specifically disclose further comprising: a first electric conductive part electrically connected to the first driving assembly; and a second electric conductive part electrically connected to the second driving assembly; wherein the first electric conductive part and the second electric conductive part are separate from each other.

Therefore, , it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the further comprising: a first electric conductive part electrically connected to the first driving assembly; and a second electric conductive part electrically connected to the second driving assembly; wherein the first electric conductive part and the second electric conductive part are separate from each other as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism. 
Regarding claim 13, Ryoji discloses as is set forth in claim 11 rejection above but does not specifically disclose wherein the second driving assembly comprises: a second driving coil disposed on the fixed portion; and a center pin at least partially located in the second driving coil; wherein when the second driving coil is electrified, the positioning element is attracted by a magnetic force exerted by the center pin and thereby moves relative to the movable portion.
However Xing, in the same field of endeavor, teaches wherein a second driving assembly (Fig. 9, 907) comprises: a second driving coil disposed on the fixed portion (as shown in Fig. 9); and a center pin at least partially located in the second driving coil (906); wherein when the second driving coil is electrified, a positioning element is attracted by a magnetic force exerted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the second driving assembly comprises: a second driving coil disposed on the fixed portion; and a center pin at least partially located in the second driving coil; wherein when the second driving coil is electrified, the positioning element is attracted by a magnetic force exerted by the center pin and thereby moves relative to the movable portion as taught by Xing, for the purpose of providing a magnetic pin to prevent movement of a movable portion. 

    PNG
    media_image1.png
    976
    854
    media_image1.png
    Greyscale

Regarding claim 14, Ryoji discloses as is set forth in claim 13 rejection above but does not specifically disclose wherein the center pin comprises: a coil winding shaft disposed in the second driving coil; and a top surface connected to the coil winding shaft, wherein a diameter of the top surface is greater than a diameter of the coil winding shaft.
However Xing, in the same field of endeavor, teaches wherein a center pin (Fig. 9, 906) comprises: a coil winding shaft disposed in the second driving coil (905); and a top surface connected to the coil winding shaft (examiner labeled Fig. 9), wherein a diameter of the top surface is greater than a diameter of the coil winding shaft (examiner labeled Fig. 9, the top surface has a greater diameter than the shaft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the center pin comprises: a coil winding shaft disposed in the second driving coil; and a top surface connected to the coil winding shaft, wherein a diameter of the top surface is greater than a diameter of the coil winding shaft as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism. 
Regarding claim 15, Ryoji discloses as is set forth in claim 11 rejection above but does not specifically disclose wherein the positioning element comprises: a raised part; and a bottom part connected to the raised part and closer to the second driving assembly than the raised part.
However Xing, in the same field of endeavor, teaches wherein a positioning element (Fig. 9, 906) comprises: a raised part (examiner labeled Fig. 9); and a bottom part connected to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein the positioning element comprises: a raised part; and a bottom part connected to the raised part and closer to the second driving assembly than the raised part as taught by Xing, for the purpose of providing a locking mechanism to secure the movable portion of the driving mechanism.
Regarding claim 16, Ryoji discloses as is set forth in claim 15 rejection above but does not specifically disclose wherein the optical element has two perforations, and when the movable portion is located in the first terminal position, the raised part is inserted into one of the perforations, when the movable portion is located in the second terminal position, the raised part is inserted into another one of the perforations.
However Xing, in the same field of endeavor, teaches wherein the optical element has two perforations (Fig. 9, 904, Page 12, Par. 7, “locking slots 904”), and when the movable portion is located in the first terminal position, the raised part is inserted into one of the perforations (Page 12, Par. 7, “spring 905 will spring back 906 magnetic deadbolt lock insert slot 904, the rotor 901 is locked”), when the movable portion is located in the second terminal position, the raised part is inserted into another one of the perforations (Page 12, Par. 8, “rotor to the right position … rotor becoming fixed in position … spring 905 will push magnetic locking pin 906 with the selected lens 903 corresponding locking groove 904”, examiner interprets this as the raised part moving from terminal position one to terminal positon two”). 

Regarding claim 17, Ryoji discloses as is set forth in claim 15 rejection above but does not specifically disclose wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular.
However Xing, in the same field of endeavor, teaches wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular (as shown in Fig. 9, the raised part is pin and thus viewed as a circular object in the second direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the wherein when viewed in the second direction, a top of the raised part is circular or a rounded rectangular as taught by Xing for the purpose of securely locking the movable portion in place.
Regarding claim 19, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising a controller controlling the positioning assembly to move into an unlocked position, then move the movable portion originally in the first terminal position into the second terminal position, and move the positioning assembly into a locked position.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the further comprising a controller controlling the positioning assembly to move into an unlocked position, then move the movable portion originally in the first terminal position into the second terminal position, and move the positioning assembly into a locked position as taught by Xing, for the purpose of controlling the locking mechanism of the movable portion. 
Regarding claim 20, Ryoji discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising a controller controlling the positioning assembly to move into an unlocked position, move the movable portion originally in the first terminal position into the second terminal position, then move the movable portion back into the first terminal position, and move the positioning assembly into a locked position.
However Xing, in the same field of endeavor, teaches further comprising a controller (Page 13, Par. 6, “The image forming apparatus 1201 (for example, by an imaging controller) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the further comprising a controller controlling the positioning assembly to move into an unlocked position, move the movable portion originally in the first terminal position into the second terminal position, then move the movable portion back into the first terminal position, and move the positioning assembly into a locked position as taught by Xing, for the purpose of controlling the locking mechanism of the movable portion. 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryoji (JP 2015125430) in view of Xing (WO 2016123927), further in view of Ken (JP 2007163999, as evidenced by the machine translation).
Regarding claim 18, Ryoji discloses as is set forth in claim 15 rejection above but does not specifically disclose wherein the positioning assembly further comprises a resilient element 
However Ken, in the same field of endeavor, teaches wherein a positioning assembly (Fig. 13) further comprises a resilient element (S2) contacting the bottom part of the positioning element (213), and the second driving assembly is at least partially disposed inside of the resilient element ([0079], “An actuator such as a solenoid may be used” examiner interprets the actuator as the second driving assembly, located inside the resilient element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical element driving mechanism of Ryoji with the disclose wherein the positioning assembly further comprises a resilient element contacting the bottom part of the positioning element, and the second driving assembly is at least partially disposed inside of the resilient element as taught by Ken, for the purpose of creating a compact locking mechanism to secure the movable portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872